Exhibit 10.4
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     This Second Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (“Second Amendment”), dated as of November 22, 2010, is made
between PARK PLACE CONDO, LLC, an Iowa limited liability company (“Seller”), and
STEADFAST ASSET HOLDINGS, INC., a California corporation (“Buyer”), with
reference to the following facts;
     A. Seller and Buyer entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated September 7, 2010 (“Original Agreement”), as
amended by that certain First Amendment to Purchase and Sale Agreement and Joint
Escrow Instructions dated October 20, 2010 (“First Amendment”) (the Original
Agreement and the First Amendment shall be collectively referred to herein as
the “Agreement”), for the purchase and sale of that certain real property
located in the City of Des Moines, County of Polk and State of Iowa, consisting
of one hundred forty-seven (147) condominium units, together with a percentage
interest in common elements related thereto, certain land with a parking lot
situated thereon, and other appurtenant rights, all as more particularly
described in the Agreement (collectively, “Property”).
     B. Buyer and Seller now desire to extend the Due Diligence Period and to
further amend the Agreement as set forth below. Except as otherwise expressly
defined in this Second Amendment, all initially capitalized terms used in this
Second Amendment have the same meanings as in the Agreement.
     THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree to amend the Agreement as follows:
     1. Due Diligence Period. Notwithstanding anything to the contrary contained
in the Agreement, the Due Diligence Period, as such term is defined in
Section 6.4 of the Original Agreement, as extended pursuant to Section 2(b) of
the First Amendment, is hereby further extended until 5:00 p.m. California time
on December 6, 2010 (“Second Extended Due Diligence Period”). Accordingly,
(i) all references to the “Due Diligence Period” or the “Extended Due Diligence
Period” throughout the Agreement shall refer to the “Second Extended Due
Diligence Period”, and (ii) Buyer shall, if applicable, deposit the Additional
Deposit (as defined in Section 3.1 of the Original Agreement) with Escrow Holder
by 5:00 p.m. California time on December 13, 2010.
     2. Counterparts; Copies. This Second Amendment may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument. Electronic, photocopy and facsimile copies of signatures may be
used in place and stead of original signatures with the same force and effect as
originals.
     3. Conflicts. If any conflict between this Second Amendment and the
Agreement should arise, the terms of this Second Amendment shall control.

1



--------------------------------------------------------------------------------



 



     4. Continuing Effect. There are no other amendments or modifications to the
Agreement other than this Second Amendment. Except as expressly amended by this
Second Amendment, the Agreement shall remain in full force and effect and is
hereby ratified and reaffirmed.
     5. Authority. The individual(s) executing this Second Amendment on behalf
of each party hereto hereby represent and warrant that he/she has the capacity,
with full power and authority, to bind such party to the terms and provisions of
this Second Amendment.
     6. Attorneys’ Fees. In any action to enforce or interpret the provisions of
this Second Amendment, the prevailing party shall be entitled to an award of its
attorneys’ fees and costs.
SIGNATURES ON NEXT PAGE



2



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the parties have executed this Second Amendment as of the
date first written above.

                      SELLER:       BUYER:    
 
                    PARK PLACE CONDO, LLC,       STEADFAST ASSET HOLDINGS, INC.,
    an Iowa limited liability company       a California corporation    
 
                   
By:
  /s/ Michael K. McKernan       By:   /s/ Dinesh Davar    
 
 
 
         
 
   
Name:
  Michael K. McKernan       Name:   Dinesh Davar    
Its:
  Manager       Its:   Chief Financial Officer    

3